Citation Nr: 0025694	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  92-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Michael A. Katz, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1990 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

On November 10, 1997, the Board issued a decision which 
denied the veteran's claim of entitlement to service 
connection for a back disability.  The veteran appealed the 
Board's November 1997 decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order dated May 
16, 2000, the Court vacated and remanded the Board's 
decision.


REMAND

Based on a review of the record following action by the 
Court, the Board believes that additional development of the 
medical evidence should be undertaken prior to a final 
disposition of the appeal.  Specifically, in view of the 
Court's Order vacating and remanding the issue on appeal, the 
Board believes that an additional attempt to obtain VA 
medical records should be undertaken.

The Court noted that the veteran had reported on several 
occasions that he initially sought treatment for his back in 
1967 at a VA facility in Newark, New Jersey.  The Newark 
facility subsequently closed, and the veteran was treated at 
the VA medical center in East Orange, New Jersey.  However, 
as noted by the Court, there is no indication that a search 
for records of treatment from the Newark facility was 
conducted.  A request for such records is necessary.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In order to ensure a complete record, 
the RO should request that the VA Medical 
Center in East Orange, New Jersey, 
identify the Federal depository or other 
location to which the records of any back 
treatment reportedly received by the 
veteran from 1967 to 1988 at the Newark, 
New Jersey, VA facility would have been 
retired.  The RO should then request that 
the depository to which the records would 
have been retired provide the records, if 
they are available.

2.  If any such treatment records of the 
veteran from the Newark VA facility are 
found, or if other relevant medical 
records not already of record are 
associated with the claims file, the 
veteran should undergo a VA examination 
to determine the diagnosis and etiology 
of any current back disability.  The 
veteran's claims file must be made 
available to the examiner for review.  
All indicated studies should be 
performed, and all findings reported in 
detail.  If the examiner finds any 
current back disorder, the examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that any currently identified back 
disability is related to the veteran's 
active service.  All opinions should be 
supported by a detailed rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



